DETAILED ACTION

Status of Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 16-18 and 21-36 are pending.
Claims 1-15 and 19-20 are cancelled.

Response to Arguments
Applicant’s argument has been fully considered but it is, in part, unpersuasive.  See discussion below.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 16-30, 32-33, and 35-36 are rejected under 35 U.S.C. 103 as being unpatentable over Hastings et al. (US 20110257641 A1, October 20, 2011) (hereinafter “Hastings”) in view of  Neuberger et. al. (US 20130310819 A1, Nov. 9, 2012) (hereinafter “Neuberger”), Mohr (US 20090171372 A1, July 2, 2009), and Palanker et. al. (US 20030073986 A1, April 17, 2003) (hereinafter “Palanker”).
	Regarding claims 16, 21-23, and 31, Hastings teaches a surgical device (and a method of use) comprising an optical fiber having a proximal end and distal end, wherein the optical fiber is configured to generate a steam bubble from light energy conveyed out the distal end of the fiber (“In further embodiments, a cavitation bubble is formed by depositing sufficient optical energy at a site within the media or adventitia of an innervated target artery, and additional optical energy is deposited to preferentially grow the bubble (e.g., to a preferred size, in a preferred direction of growth, or launch in a preferred direction). For example, a cavitation bubble can be grown in the smooth muscle of the media so that bubble growth is directed preferentially radially outward and circumferentially as dictated by the arrangement of fibers of the smooth muscle. Depositing additional optical energy at the site causes the cavitation bubble to burst, thereby generating an acoustic shock wave which ruptures the innervated target tissue.”  See para [0020]), the proximal end is operatively connected to a light source, and the distal end comprises a tip with a non-orthogonal tilted edge (82, Figs. 17, 18A-C) across the diameter of the fiber (92, Figs. Figs. 17, 18A-C). 
Hastings does not teach an optical fiber having a neutral axis, wherein the light energy being conveyed out the non-orthogonal tilted edge.  However, Hastings teaches conveying light energy non-orthogonally from a lateral surface by various means.  See, e.g., Fig. 9A, 18A-C, 25, and 30.
As depicted in Fig. 6, Neuberger teaches a laser-based surgical device for generating high energy vapor bubbles, utilizing an optical fiber having a neutral axis, wherein the light energy being conveyed out the non-orthogonal tilted edge to generate the steam bubble off-angle from the neutral axis of the optical fiber; wherein the same laser energy conveyed out the non-orthogonal edge of the distal end of the fiber; wherein the optical fiber has a neutral axis, a proximal end, and a distal end, the distal end comprising a tip with a non-orthogonal tilted edge across the diameter of the optical fiber, the optical fiber being configured to generate the steam bubble from light energy conveyed out the non-orthogonal tilted edge of the distal end of the fiber, the proximal end being operatively connected to a light source, and the steam bubble being generated off-angle from the neutral axis of the optical fiber; wherein the non-orthogonal tilted edge of the tip of the distal end of the optical fiber extends across the entire diameter of the optical fiber (as recited in claim 19); wherein the non-orthogonal tilted edge of the tip of the distal end of the optical fiber is flat across the entire diameter of the optical fiber (as recited in claim 20) in order to provide more suitable emission directionality for particular treatments.  See also, e.g., para [0059].
Palanker teaches an optical fiber distal end comprising a tip with a tilted edge that is non-orthogonal and non-symmetrical with respect to the neutral axis.  See, e.g., [0018] (“the distal portion can also be asymmetrical with respect to the longitudinal axis of the probe.”); [0021] (“The distal portion can have any shape selected from the group consisting essentially of plane, partial-sphere, hemisphere, pyramid, cone and cylinder. Generally, the distal portion of the tip is symmetrical with respect to the longitudinal axis of the probe. However, the distal portion can also be asymmetrical with respect to longitudinal axis of the probe.”); [0062] (disclosing “regular or irregular, symmetrical or asymmetrical, bent or straight, shapes of a concave body portion which can fulfill the physical essence of the present invention. The physical essence of the present invention is that a liquid flow resulting from the collapsing of cavitation bubble decelerates on the outer surface of such a concave body portion of a tip so as to substantially reduce the tissue damage.”); [0077] (“the distal portion 912 can also be asymmetrical with respect to longitudinal axis Z of the probe 91.”).  See also Figs. 10, 12b (disclosing asymmetrical tilted edge).  
Palanker teaches that the distal edge or surface at issue may be non-orthogonal and non-symmetrical.  See, e.g., Fig. 10 (disclosing asymmetry with respect to the neutral axis) and Fig. 11 (disclosing non-orthogonality with respect to the neutral axis).  Furthermore, as Office Action (09/08/2021) explained, Palanker teaches distal edges comprising a variety of shapes and geometries, including flat planar surfaces.  See Office Action at 4-5 (citing Palanker at [0018], [0021], [0062], [0077]).  Moreover, Palanker teaches that various distal edge features can be combined.   See, e.g., [0061], [0073], [0083].  Therefore, Palanker teaches “a tip with a tilted edge that is non-symmetrical and non-orthogonal with respect to the neutral axis, wherein the tilted edge (i) extends across a diameter of the optical fiber and (ii) is flat [planar] across the diameter of the optical fiber,” as recited in amended claims 16 and 21.  So, Palanker teaches “a tip with a tilted edge that is non-symmetrical and non-orthogonal with respect to the neutral axis, wherein the tilted edge (i) extends across a diameter of the optical fiber and (ii) is flat [planar] across the diameter of the optical fiber,” as recited in amended claims 16 and 21.  
Note that Palanker teaches an edge formed on a tip by a planar cut.  See, e.g., [0018], 12c, 12d.  
Mohr teaches a robotic surgical system, comprising an optical fiber (e.g., 1300, Fig. 13) having a proximal end, a distal end, and a neutral axis at the distal end, the proximal end of the optical fiber configured to operatively connect to a light source (e.g., 1310, Fig. 13), the optical fiber configured to transmit light energy from the light source; a tube (e.g., comprising 202, Fig. 13) pre-bent at a predetermined angle and configured to enclose the optical fiber and comprising bend fibers (construed as inherently, given input and output depicted in Fig. 13); and a robotic arm (e.g., 124, Fig. 13) configured to control the bend fibers of the tube to cause bending of the optical fiber contained within the tube and thereby direct the light energy from the optical fiber to cut or remove tissue in an operative region of a patient. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Neuberger, Palanker, and Mohr with the teachings of Hastings such that wherein the distal end of the optical fiber comprises a tip with a tilted edge formed on a tip by a planar cut that is non-orthogonal with respect to the neutral axis of the optical fiber, wherein the titled edge forms an angle such that at least a portion of light energy transmitted through the fiber (i) is incident on the tilted edge at an angle of incidence that is less than a critical angle and (ii) exits the optical fiber from the tilted edge (as recited in claims 16, 21, and 31); wherein the tilted edge has a first point that extends the tip further along the neutral axis than a second point on the tilted edge opposing the first point (as recited in claims 32 and 35); wherein the tilted edge forms an ellipse having the first point at one end on the ellipse and the second point at an opposing end on the ellipse (as recited in claims 33 and 36) in order to better control the treatment.
Regarding claims 17-18, 24-28, and 32-35, as discussed above, Hastings (in view of  Neuberger, Palanker, and Mohr) teaches a surgical device (and a method of use), wherein the light energy exits from the tilted edge at an angle based on a sum of the angle of the bent optical fiber and the angle of the tilted edge (as recited in claims 17); wherein the angle at which the light energy exits from the tilted edge is further based on an axial rotation of the optical fiber (as recited in claims 18, 25, and 28); wherein the light energy exits from the tilted edge at an angle based on a sum of the predetermined angle of the pre-bent tube and the angle of the tilted edge (as recited in claims 24); wherein the optical fiber 1s pre-bent at a predetermined angle (as recited in claims 26); wherein the light energy exits from the tilted edge at an angle based on sum of the predetermined angle of the pre-bent optical fiber and the angle of the tilted edge (as recited in claims 27 and 34); further comprising providing a tube configured to enclose the optical fiber, wherein: the tube is pre-bent at a predetermined angle; and the light energy exits from the tilted edge at an angle based on a sum of the predetermined angle of the pre-bent tube and the angle of the tilted edge (as recited in claims 32); further comprising axially rotating the optical fiber, wherein the angle at which the light energy exits from the tilted edge is further based on the rotation of the optical fiber (as recited in claims 33 and 35).
Regarding claims 29 and 30, it would have been an obvious matter of design choice, before the effective filing date of the claimed invention, for a person of ordinary skill in the art to modify the invention taught by Hastings (in view of  Neuberger, Palanker, and Mohr) to arrive at the limitations at issue because Applicant has not disclosed that the recited angles provide a specific advantage, is used for a particular purpose, or solves a stated problem.  One of ordinary skill in the art, furthermore, would have expected the prior art combination and applicant’s invention, to perform equally well.  Therefore, it would have been prima facie obvious to modify Hastings (in view of  Neuberger, Palanker, and Mohr) to obtain the invention as specified in claim 29 and 30 because such a modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art of Hastings (in view of  Neuberger, Palanker, and Mohr).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 16-18 and 21-36 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10426661 B2.  Although the language of the claims at issue are not identical, the claims are not patentably distinct from each other because they are directed to the same invention.  For example, it would be obvious for the artisan of ordinary skill in the art to use the optical fiber with a robotic arm in order to achieve a more precise treatment and to form the distal end of the optical fiber with only a single planar cut in order to simplify the manufacturing process.

Allowable Subject Matter
Claim 31 and 34 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims (contingent on a submitted Terminal Disclaimer, as discussed above).
The prior art of record does not teach or suggest the claimed invention of comprising the recited elements in structural cooperation, wherein the tilted edge is formed on the tip by only the planar cut (as recited by claims 31 and 34).  For example, Palanker teaches an optical fiber that is bent towards one side of the probe.  See, e.g., Fig. 11.
For these reasons the claims are believed to be allowable over the art of record.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT T LUAN whose telephone number is (571)270-1860.  The examiner can normally be reached on 9am-5pm, M-F (generally).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson, can be reached on 571-272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SCOTT LUAN/Primary Examiner, Art Unit 3792